DETAILED ACTION

This action is in response to the application filed on 10/5/2021. 
      Claims 1-20 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 10/5/2021 has been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number [0027])
[4:3-15] ”…”  (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130022104 A1; hereinafter Chen) in view of Zhao et al. (US 20220060709 A1; hereinafter Zhao).

Regarding the claim 1, Chen discloses the invention substantially as claimed.

Chen discloses,

1. A method of processing video data, comprising:
performing a conversion between a bitstream of a video comprising one or more video regions and the video, 
“[0023] One type of syntax data is adaptive loop filter (ALF) coefficients. In some cases, filters are applied to decoded video data, e.g., to de block the video data. When applied by a video coding device as part of the coding process, such filters are said to be applied "in-loop," in that the filtered data may be used for reference for subsequently coded video data, i.e., to support predictive coding. In particular, the filter data may be
added to a decoded picture buffer (DPB) for use in predictive coding. A video encoder may determine the filter coefficients for the ALF individually, e.g., individually per frame or per slice of video data, and encode the coefficients as syntax data in the bitstream.”

wherein the bitstream includes side information applicable for a coding tool of some of the one or more video regions, wherein the side information provides parameters for a reconstruction of a video unit of a current video region based on at least one of:
“[0025] High Efficiency Video Coding (HEVC) has introduced an adaptation parameter set (APS) data structure that signals various parameters, such as ALF coefficients and SAO parameters, for one or more slices of video data. That is, an APS data structure may apply to a single slice, or may apply to a plurality of slices.A slice may use multipleAPSs, and an APS may apply to more than one slice. EachAPS includes an
identifier (ID) value, and a slice may indicate that an APS applies to the slice by signaling the ID for the APS. The ID value for an APS may uniquely identify the APS for the corresponding bitstream.”

…

wherein the side information for the current video region is based on an adaptation parameter set having a smaller or equal temporal layer index than the current video region.
“[0033] In some examples, all or a portion of an APS may be predicted from one or more previous APSs. For example, the APS may include an indication that its ALF coefficients are the same as a first previous APS, and its SAO parameters are the same as a second previous APS. Alternatively, one of the ALF coefficients or the SAO parameters may be explicitly signaled, and the other may be indicated as being the same as those of a previous APS. In such cases, an APS associated with a coded picture may be constrained to refer only to an APS associated with coded pictures having an equal or lower temporal_ID value, such that sub-bitstream extraction does not impede the use of the dependent APS.”

“[0084] Video encoder 20 may associate APSs with slices or pictures at one or more temporal layers. Thus, video encoder 20 may assign a temporal ID to an APS as well. Video encoder 20 may further enforce a constraint that, when an APS has a temporal ID of N, slices having temporal IDs less than N do not refer to the APS having the temporal ID of N. In this manner, if a video decoder, such as video decoder 30, performs temporal scalability, in which case the video decoder does not receive video data having temporal IDs equal to or greater than N, the video decoder will still be capable of decoding the received video data.”

“[0099] A constraint may be added such that any APS associated with a coded picture with a temporal_id equal to a particular temporal_id (TID) will not be referenced by a picture with a temporal_id smaller than TID. Alternatively, if TID is signaled in the NAL unit header of an APS, the constraint may specify that the temporal_ID must be the same as the other VCL NAL units in its associated picture, and should not be referenced by a slice with a temporal_id smaller than the particular TID. Accordingly, video decoder 30 may decode a sub-bitstream extracted for the purpose of performing temporal scalability, without needing any additional signaling information. That is, all signaling data of an APS for slices and pictures at a particular temporal layer will be at or below that particular layer, such that video decoder 30 can be assured of receiving the APS data for those slices and pictures.”

Chen does not disclose,
wherein the side information provides parameters for a reconstruction of a video unit of a current video region based on at least one of:
1) a forward mapping process for a luma component of the video unit, in which prediction samples of the luma component are converted from an original domain to a reshaped domain,
2) an inverse mapping process, which is an inverse operation of the forward mapping process, that convert reconstructed samples of the luma component in the reshaped domain to the original domain, or
3) a scaling process, in which residual samples of a chroma component of the video unit are scaled before being used to reconstruct the chroma component, and

Zhao discloses,
wherein the side information provides parameters for a reconstruction of a video unit of a current video region based on at least one of:
1) a forward mapping process for a luma component of the video unit, in which prediction samples of the luma component are converted from an original domain to a reshaped domain,
2) an inverse mapping process, which is an inverse operation of the forward mapping process, that convert reconstructed samples of the luma component in the reshaped domain to the original domain, or
3) a scaling process, in which residual samples of a chroma component of the video unit are scaled before being used to reconstruct the chroma component, and
“[0113] As illustrated in FIG. 6, when LMCS is enabled, at least one of the inverse mapping (reshaping) process 614, a forward mapping (reshaping) process 618, and a chroma scaling process 621 may be applied. For example, the inverse mapping process may be applied to a (reconstructed) luma sample (or luma samples or luma sample array) in a reconstructed picture. The inverse mapping process may be performed based on a piecewise function (inverse) index of a luma sample. The piecewise function (inverse) index may identify the piece to which the luma sample belongs. Output of the inverse mapping process is a modified (reconsturcted) luma sample (or modified luma samples or modified luma sample array). The LMCS may be enabled or disabled at a level of a tile group (or slice), picture or higher.”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Zhao and apply them on the teachings of Chen to incorporate the LMCS when performing processing video in Chen.

One would be motivated as implementing LMCS is a well-known scheme that would improve coding efficiency and/or improve image in the system of Chen.

Unless stated otherwise, the same explanation for the rationale for the following dependent claims applies as given for the independent claim.

2. The method of claim 1, wherein the side information for the current video region is copied from the adaptation parameter set.
Chen “[0033] In some examples, all or a portion of an APS may be predicted from one or more previous APSs. For example, the APS may include an indication that its ALF coefficients are the same as a first previous APS, and its SAO parameters are the same as a second previous APS. Alternatively, one of the ALF coefficients or the SAO parameters may be explicitly signaled, and the other may be indicated as being the same as those of a previous APS. In such cases, an APS associated with a coded picture may be constrained to refer only to an APS associated with coded pictures having an equal or lower temporal_ID value, such that sub-bitstream extraction does not impede the use of the dependent APS.”

3. The method of claim 1, wherein a level of the adaptation parameter set is higher than a level of the current video region.
“[0033] In some examples, all or a portion of an APS may be predicted from one or more previous APSs. For example, the APS may include an indication that its ALF coefficients are the same as a first previous APS, and its SAO parameters are the same as a second previous APS. Alternatively, one of the ALF coefficients or the SAO parameters may be explicitly signaled, and the other may be indicated as being the same as those of a previous APS. In such cases, an APS associated with a coded picture may be constrained to refer only to an APS associated with coded pictures having an equal or lower temporal_ID value, such that sub-bitstream extraction does not impede the use of the dependent APS.”

“[0084] Video encoder 20 may associate APSs with slices or pictures at one or more temporal layers. Thus, video encoder 20 may assign a temporal ID to an APS as well. Video encoder 20 may further enforce a constraint that, when an APS has a temporal ID of N, slices having temporal IDs less than N do not refer to the APS having the temporal ID of N. In this manner, if a video decoder, such as video decoder 30, performs temporal scalability, in which case the video decoder does not receive video data having temporal IDs equal to or greater than N, the video decoder will still be capable of decoding the received video data.”

“[0099] A constraint may be added such that any APS associated with a coded picture with a temporal_id equal to a particular temporal_id (TID) will not be referenced by a picture with a temporal_id smaller than TID. Alternatively, if TID is signaled in the NAL unit header of an APS, the constraint may specify that the temporal_ID must be the same as the other VCL NAL units in its associated picture, and should not be referenced by a slice with a temporal_id smaller than the particular TID. Accordingly, video decoder 30 may decode a sub-bitstream extracted for the purpose of performing temporal scalability, without needing any additional signaling information. That is, all signaling data of an APS for slices and pictures at a particular temporal layer will be at or below that particular layer, such that video decoder 30 can be assured of receiving the APS data for those slices and pictures.”

4. The method of claim 1, wherein inheritance or the prediction is disabled in a case that another video region is associated with a temporal layer index greater than the temporal layer index of the current video region.
Chen “[0033] In some examples, all or a portion of an APS may be predicted from one or more previous APSs. For example, the APS may include an indication that its ALF coefficients are the same as a first previous APS, and its SAO parameters are the same as a second previous APS. Alternatively, one of the ALF coefficients or the SAO parameters may be explicitly signaled, and the other may be indicated as being the same as those of a previous APS. In such cases, an APS associated with a coded picture may be constrained to refer only to an APS associated with coded pictures having an equal or lower temporal_ID value, such that sub-bitstream extraction does not impede the use of the dependent APS.”

5. The method of claim 1, wherein parameters of the adaptation parameter set are copied to the parameters in the side information of the current video region.
Chen “[0033] In some examples, all or a portion of an APS may be predicted from one or more previous APSs. For example, the APS may include an indication that its ALF coefficients are the same as a first previous APS, and its SAO parameters are the same as a second previous APS. Alternatively, one of the ALF coefficients or the SAO parameters may be explicitly signaled, and the other may be indicated as being the same as those of a previous APS. In such cases, an APS associated with a coded picture may be constrained to refer only to an APS associated with coded pictures having an equal or lower temporal_ID value, such that sub-bitstream extraction does not impede the use of the dependent APS.”

6. The method of claim 1, wherein the parameters in the side information include at least one of: i) at least one first parameter indicating a minimum bin index used in the forward mapping process or the inverse mapping process, ii) at least one second parameter indicating a maximum bin index used in the forward mapping process or the inverse mapping process, iii) at least one third parameter indicating a delta codeword value for the forward mapping process or the inverse mapping process, iv) at least one fourth parameter related to at least one chroma residue scaling factor for the scaling process.
Zhao “[0136] In Equation 2, SF denotes a scaling factor, x1 and x2 denote input pivot points, and y1 and y2 denote output pivot points corresponding to each piece (bin) (output pivot points of the inverse mapping). Here, the input pivot points may be pivot points mapped based on a forward lookup table (FwdLUT), and the output pivot points may be pivot points inverse-mapped based on an inverse lookup table (InvLUT). Also, FP_PREC may be a predetermined constant value. FP_PREC of Equation 2 may be the same as or different from FP_PREC of Equation 1. The scaling factor determined based on Equation 2 may be referred to as a scaling factor for inverse reshaping. During inverse reshaping, partitioning of input pivot points may be performed based on the scaling factor of Equation 2. The scaling factor SF is used to slice the range of input pivot points. Based on the partitioned input pivot points, bin indices in the range from 0 to the minimum bin index (reshaper_model_min_bin_idx) and/or from the minimum bin index (reshaper_model_min_bin_idx) to the maximum bin index (reshape_model_max_bin_idx) are assigned the pivot values that correspond to the minimum and maximum bin values.”

7. The method of claim 1, a piecewise linear model is used in the forward mapping process to map the prediction samples of the luma component into particular values.
Zhao “[0112] FIG. 6 illustrates an exemplary LMCS structure according to an embodiment of the present document. The LMCS structure 600 of FIG. 6 includes an in-loop mapping part 610 of luma components based on adaptive piecewise linear (adaptive PWL) models and a luma-dependent chroma residual scaling part 620 for chroma components. The dequantization and inverse transform 611, reconstruction 612, and intra prediction 613 blocks of the in-loop mapping part 610 represent processes applied in the mapped (reshaped) domain. Loop filters 615, DPB (616) motion compensation or inter prediction 617 blocks of the in-loop mapping part 610, and reconstruction 622, intra prediction 623, motion compensation or inter prediction 624, loop filters 625, DPB (626) block of the chroma residual scaling part 620 represent processes applied in the original (non-mapped, non-reshaped) domain.”

Zhao “[0113] As illustrated in FIG. 6, when LMCS is enabled, at least one of the inverse mapping (reshaping) process 614, a forward mapping (reshaping) process 618, and a chroma scaling process 621 may be applied. For example, the inverse mapping process may be applied to a (reconstructed) luma sample (or luma samples or luma sample array) in a reconstructed picture. The inverse mapping process may be performed based on a piecewise function (inverse) index of a luma sample. The piecewise function (inverse) index may identify the piece to which the luma sample belongs. Output of the inverse mapping process is a modified (reconsturcted) luma sample (or modified luma samples or modified luma sample array). The LMCS may be enabled or disabled at a level of a tile group (or slice), picture or higher.”

8. The method of claim 1, wherein scale coefficients of the piecewise linear model are determined based on first variables which are determined based on the parameters in the side information and a second variable which are determined based on a bit depth.
Zhao “[0178] In the present embodiment, the chroma residual scaling index may be derived (calculated) based on a bit shifting operation instead of the for syntax exemplarily described in FIG. 6. For example, the chroma residual scaling index may be derived based on Equation 10 below using a bit shifting operation.

idxS=avgY.sub.TU>>N  [Equation 10]
[0179] In Equation 10, idxS denotes the chroma residual scaling index, and avgY.sub.TU denotes an average luma value of the inverse reshaped average luma prediction sample values or an average luma value of luma prediction sample values. N is a variable that can be used for bit shifting and may be determined based on the luma bit depth, for example, N may be determined based on Equation 11 below.

N=log 2(OrgCW)  [Equation 11]
[0180] In Equation 11, the variable OrgCW may be pre-defined (pre-determined). For example, OrgCW may be determined based on Equation 6 described above. Here, Equations 6 and 11 for determining N are merely exemplary, and the present embodiment is not limited by Equations 6 and 11.

[0181] According to this embodiment, a loop operation is not required to obtain the chroma residual scaling index, and only a bit shifting operation is required. That is, the derivation (calculation) of the chroma residual scaling index (or factor) may be simplified, and thus the efficiency of image coding may be increased.”

9. The method of claim 1, wherein the current video region is a current picture, slice, tile group, or other video data units.
“[0025] High Efficiency Video Coding (HEVC) has introduced an adaptation parameter set (APS) data structure that signals various parameters, such as ALF coefficients and SAO parameters, for one or more slices of video data. That is, an APS data structure may apply to a single slice, or may apply to a plurality of slices.A slice may use multipleAPSs, and an APS may apply to more than one slice. EachAPS includes an
identifier (ID) value, and a slice may indicate that an APS applies to the slice by signaling the ID for the APS. The ID value for an APS may uniquely identify the APS for the corresponding bitstream.”

10. The method of claim 1, wherein the conversion includes encoding the current video block into the bitstream.
“[0023] One type of syntax data is adaptive loop filter (ALF) coefficients. In some cases, filters are applied to decoded video data, e.g., to de block the video data. When applied by a video coding device as part of the coding process, such filters are said to be applied "in-loop," in that the filtered data may be used for reference for subsequently coded video data, i.e., to support predictive coding. In particular, the filter data may be
added to a decoded picture buffer (DPB) for use in predictive coding. A video encoder may determine the filter coefficients for the ALF individually, e.g., individually per frame or per slice of video data, and encode the coefficients as syntax data in the bitstream.”

11. The method of claim 1, wherein the conversion includes decoding the current video block from the bitstream.
“[0023] One type of syntax data is adaptive loop filter (ALF) coefficients. In some cases, filters are applied to decoded video data, e.g., to de block the video data. When applied by a video coding device as part of the coding process, such filters are said to be applied "in-loop," in that the filtered data may be used for reference for subsequently coded video data, i.e., to support predictive coding. In particular, the filter data may be
added to a decoded picture buffer (DPB) for use in predictive coding. A video encoder may determine the filter coefficients for the ALF individually, e.g., individually per frame or per slice of video data, and encode the coefficients as syntax data in the bitstream.”

Regarding the claims 12-20, they recite elements that are at least included in the claims 1-3 and 6 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor, storage medium and memory in the claims, see [143-145] of Chen.





















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sjoberg et al. (US 20130114743 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481